Citation Nr: 1617208	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2011, the Veteran testified at a hearing conducted before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the record.  A letter dated in December 2014 explained to the Veteran that the Veterans Law Judge who held his hearing was no longer with the Board and offered him the opportunity for a new hearing.  As no response has been received, the Board concludes that the Veteran does not want another hearing and will proceed to review the case based on the evidence of record. 

When this case was most recently before the Board in February 2015, it was remanded for further development and adjudicative action.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Additional development is required before the issues on appeal are adjudicated; specifically, another VA opinion is necessary, for the reasons discussed below.  

The Board's February 2015 remand required the RO or the Appeals Management Center (AMC) to obtain the report of the April 2012 VA audiological examination conducted at the VA Medical Center in Columbia, South Carolina with regard to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the examination report was not found, the Veteran was to be informed and notations of the unavailability and attempts to obtain the report were to be noted in the record.  The Board notes that the April 2012 VA examination report was not reviewed or associated with the record, and the Veteran was not informed of its unavailability.    

The Board also found the January 2010 and November 2012 VA examiners' opinions to be inadequate, particularly because the examiners' negative nexus opinions were based upon findings of hearing within normal limits at separation from service.  Neither opinion addressed the theory of delayed or latent onset of hearing loss.  Further, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.

The Veteran was afforded another VA examination in May 2015.  A VA examiner reviewed the Veteran's records and provided an opinion nearly identical to the prior opinions found inadequate by the Board.  The examiner found that the Veteran's current hearing loss was not related to active service, due in significant part, to the absence of hearing loss at separation from service.  The examiner also found that there was not a significant threshold shift in the Veteran's hearing acuity upon separation.  The examiner, however, did not discuss the conversion of the September 1968 induction examination findings to the ISO-ANSI standards, or at the very least confirm that such conversion took place.

For these reasons, the Board finds that the originating agency failed to substantially comply with the February 2015 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must once again remand this issue for compliance.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  This development must include locating the April 2012 VA audiological VA examination, and associating the report with the record.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the May 2015 opinion, if available.

The examiner should review the entire record, including service treatment records.  The examiner must convert the Veteran's induction examination pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion, and confirm in the addendum report that such conversion took place.

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus disabilities originated during service or are otherwise etiologically related to the Veteran's active service.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




